DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“multi-port optical component is further configured to” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11041759 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the patent, therefore, the patented claim anticipate the instant claim.

Claim 1 of the instant application correspond to the patented claim as follows:

Instant application
USPAT 11041759 B2
1 
1 


	Claims 2-16 are also rejected, because of their dependency status from claim 1.

7.	Claim 17 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of U.S. Patent No. 11041759 B2 in view of US Patent Pub. No. 2008/0297799 A1 by Caron et al (hereinafter Caron). 
The instant application claim 17, correspond to the claim 10 of Patent (‘759). However, only difference being “guiding, via an output waveguide coupled to a third port of the multi-port optical component, the scattering signal to a detector” in claim 17 of the instant application.

Claim 17 of the instant application correspond to the patented claim as follows:

Instant application
USPAT 11041759 B2
17
10


Regarding Claim 17, Patent (‘759) teaches all the limitations of the instant claim except limitations mentioned above.

However, Caron teaches a third port (Fig. 7 @ 208, connecting 104, Par. [0068]) of the multi-port optical component (Fig. 7 @ 208, Par. [0068]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent (‘759) by Caron as taught above such that guiding, via an output waveguide coupled to a third port of the multi-port optical component, the scattering signal to a detector is accomplished in order to provide a means for coupling signals for transmission and detection using back-scattered technique for sample detection to obtain a predictable result.

	Claims and 18-23 are also rejected, because of their dependency status from claim 17.	 
		
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 5-8, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2017/0108439 A1 by Stievater et al (hereinafter Stievater) in view of US Patent Pub. No. 2008/0297799 A1 by Caron et al (hereinafter Caron).

Regarding Claim 1, Stievater teaches a photonic integrated circuit (PIC) (Fig. 10, 1, Par. [0083]) (Note: even though Fig. 10 is the representation of the entire apparatus for the measurement but some components are illustrated in more details separately in different figures) for Raman spectroscopy (Title) (Par. [0041, 0044]), the PIC comprising (See the entire document and Fig. 1-11, specifically, citation below): 
a semiconductor substrate (Fig. 1 @ 102, Par. [0044]); 
receive a Raman pump beam and fluorescence induced by the Raman pump beam (Par. [0066]: combination of fluorescence and Raman) in an optical fiber (Fig. 6 @ 601, Par. [0057]), and to output (Par. [0083]) the Raman pump beam and the fluorescence (Par. [0066]); 
a sample waveguide (Fig. 10, 1 @ 108, Par. [0044, 0083]), integrated with the semiconductor substrate (Fig. 1 @ 102, Par. [0044]. Also Fig. 10 @ 100) and, to guide the Raman pump beam (Par. [0009]) and the fluorescence (Par. [0066]: combination of fluorescence and Raman) in a first direction (Par. [0009]: a pump laser source configured to generate a laser signal thus teaches the first direction. Also see Fig. 10 @ 1020, Par.[0083]), to excite a sample in optical communication with the sample waveguide (Fig. 10, 1 @ 108, Par. [0044, 0083]) with the Raman pump beam via evanescent coupling (Par. [0007, 0009]), to receive a scattering signal from the sample in response to the excitation (Par. [0007, 0083]), and to guide the scattering signal in a second direction opposite from the first direction (Par. [0008]); and 
an output waveguide (Fig. 1 @ 109, Par. [0044]. Also Fig. 10 @ 108), integrated with the semiconductor substrate (Fig. 1 @ 102, Par. [0044]. Also Fig. 10 @ 100) and coupled to the third port of the multi-port optical component, to guide the scattering signal to a detector (Fig. 10 @ 1026, Par. [0083]) but does not explicitly teach a multi-port optical component, integrated with the semiconductor substrate and having a first port, a second port, and a third port and a sample waveguide coupled to the second port.  

However, Caron teaches a multi-port optical component (Fig. 7 @ 208, Par. [0068]), having a first port (Fig. 7 @ 208, connecting 102, Par. [0068]), a second port (Fig. 7 @ 208, connecting 10, Par. [0068]), and a third port (Fig. 7 @ 208, connecting 104, Par. [0068]), and a sample waveguide (Fig. 7 @ 208, connection between second port of 208 and 10. However, sample waveguide is taught by Stievater) coupled to the second port (Fig. 7 @ 208, connecting 10, Par. [0068]) and an output waveguide (Fig. 7 @ 208, connection between third port of 208 and 104, Par. [0068]. Also see Par. [0067]: fiber 110 connecting second port and the sensing fiber 10, same fiber connection technique is applied to connect first and third port thus teaches output waveguide) coupled to the third port (Fig. 7 @ 208, connecting 104, Par. [0068]) of the multi-port optical component (Fig. 7 @ 208, Par. [0068]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Stievater by Caron as taught above such that a multi-port optical component, integrated with the semiconductor substrate and having a first port, a second port, and a third port, to receive a Raman pump beam and fluorescence induced by the Raman pump beam at the first port, and to output the Raman pump beam and the fluorescence at the second port and a sample waveguide, integrated with the semiconductor substrate and coupled to the second port and an output waveguide, integrated with the semiconductor substrate and coupled to the third port of the multi-port optical component, to guide the scattering signal to a detector is accomplished in order to provide a means for coupling signals for transmission and detection using back-scattered technique for sample detection (Stievater, Par. [0008]) to obtain a predictable result.

Regarding Claim 5, Stievater teaches wherein the sample waveguide includes a multi-loop spiral portion (Par. [0047]).

Regarding Claim 6, Stievater teaches wherein the sample waveguide is in optical communication with the sample via an external surface of the semiconductor substrate (Par. [0007]).
 
Regarding Claim 7, Stievater teaches the sample waveguide (Fig. 10, 1 @ 108, Par. [0044, 0083]. Also see Fig. 6 @ 100) but does not explicitly teach further comprising: 
a housing to provide a fluid-tight compartment within; 
a sample holding region within the housing in optical communication with the sample waveguide to hold the sample; 
a sample input port coupled to the sample holding region to permit inflow of the sample into the sample holding region; and 
a sample output port coupled to the sample holding region to permit outflow of sample from the sample holding region. 

However, Stievater in another embodiment (Fig. 6) teaches a housing (Fig. 6 @ 610, Par. [0009, 0059) to provide a fluid-tight compartment (Par. [0059) within; 
a sample holding region (Fig. 6 @ 100, Par. [0059]) within the housing (Fig. 6 @ 610, Par. [0009, 0059) in optical communication with the sample waveguide to hold the sample (Fig. 10, 1 @ 108, Par. [0044, 0083]. Also see Fig. 6 @ 100); 
a sample input port (Fig. 6 @ 618, Par. [0059]) coupled to the sample holding region (Fig. 6 @ 100, Par. [0059]) to permit inflow of the sample (Par. [0059]) into the sample holding region (Fig. 6 @ 100, Par. [0059]); and
a sample output port (Fig. 6 @ 620, Par. [0059]) coupled to the sample holding region (Fig. 6 @ 100, Par. [0059]) to permit outflow of sample (Par. [0059]) from the sample holding region (Fig. 6 @ 100, Par. [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Stievater by Stievater in another embodiment (Fig. 6) as taught above such that the above limitations are accomplished in order to accurately identify the sample to obtain a predictable result.

Regarding Claim 8, Stievater teaches wherein the PIC is a first PIC (Fig. 10, 1, Par. [0083]), but does not explicitly teach wherein the sample output port of the first PIC is couplable to a sample input port of a second PIC.  

However, Stievater in another embodiment (Fig. 6) teaches the sample output port of the first PIC (Fig. 6 @ 620, Par. [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Stievater by Stievater in another embodiment (Fig. 6) as taught above such that the sample output port of the first PIC is accomplished in order to continue the sample flow from input to output to obtain a predictable result.

Still lacking limitation such as: output port is couplable to a sample input port of a second PIC.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second PIC such that the sample output port of the first PIC is couplable to a sample input port of a second PIC in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 11, Stievater teaches wherein the multi-port optical component is further configured to receive a Raman signal induced by the Raman pump beam in an optical fiber at the first port, and to output the Raman signal at the second port, and wherein the sample waveguide is further configured to guide the Raman signal in the first direction (See Claim 1 rejection).  

Regarding Claim 12, Stievater teaches wherein the PIC is a first PIC (Fig. 10, 1, Par. [0083]) of a set of PICs, the system including the set of PICs (Fig. 4C, Par. [0042-0043, 0053, 0055], thus teaches PICs), but does not explicitly teach wherein the PIC is a first PIC of a set of PICs, the system including the set of PICs.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the PIC which is a first PIC of  a set of PICs, the system including the set of PICs in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 13, Stievater teaches a system, comprising: 
the PIC (Fig. 10, 1, Par. [0083]); 
an optical unit (Fig. 10, Par. [0083]) removably (Par. [0014, 0039]: The device and a pump laser source may be integrated on a single photonic integrated circuit thus implicitly teaches removably) coupled to the PIC (Par. [0083]), the optical unit including: 
a light source (Fig. 10 @ 1020, Par. [0083]), coupled to the multi-port optical component via the optical fiber (See Claim 1 rejection. Also see Fig. 1 @ 107, Par. [0044, 0083]), to launch the Raman pump beam into the optical fiber (See Claim 1 rejection); 
a detector (Fig. 10 @ 1026, Par. [0083]), coupled to the output waveguide (Fig. 1 @ 109, Par. [0044]. Also Fig. 10 @ 108), to receive and detect the scattering signal transmitted by the output waveguide (Par. [0083]).  

Regarding Claim 15, Stievater teaches a bioreactor having the PIC disposed therein (Par. [0049]).

Regarding Claim 16, Stievater teaches a continuous flow system (Fig. 6 @ 610, Par. [0059]) having the PIC (Fig. 6 @ 100, Par. [0059]) disposed inline with a sample flow (Fig. 6 @ 112, Par. [0059]).

Regarding Claim 17, Stievater as modified by Caron teaches a method of Raman spectroscopy (See Claim 1 rejection. Note: Apparatus Claim can be used to implement method Claim), comprising: 
receiving, via an optical fiber, at a first port of a multi-port optical component integrated with a semiconductor substrate of a photonic integrated chip (PIC), a Raman pump beam and fluorescence induced by the Raman pump beam in the optical fiber (See Claim 1 rejection);
guiding, via a sample waveguide coupled to a second port of the multi-port optical component, the Raman pump beam and the fluorescence away from the second port (See Claim 1 rejection) (Caron, Fig. 7, illustrates 10 is away from the second port);
exciting a sample in optical communication with the sample waveguide with the Raman pump beam via evanescent coupling (See Claim 1 rejection); 
receiving, via the sample waveguide, a scattering signal from the sample in response to the excitation (See Claim 1 rejection); 
guiding, via the sample waveguide, the scattering signal towards the second port (See Claim 1 rejection); and 
guiding, via an output waveguide coupled to a third port of the multi-port optical component, the scattering signal to a detector (See Claim 1 rejection).  

Regarding Claim 20, Stievater teaches wherein the sample waveguide includes a multi-loop spiral portion (Par. [0047]).  
  
10.	Claims 2-4, 9-10, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable Stievater in view of Caron as applied to Claim 1 above and further in view of US Patent Pub. No. 2014/0098371 A1 by Sabry et al (hereinafter Sabry).

Regarding Claim 2, Stievater as modified by Caron teaches wherein the multi-port optical component (See Claim 1 rejection), wherein the sample waveguide is a first sample waveguide that receives a first portion of the Raman pump beam and a first portion of the fluorescence, wherein the scattering signal is a first scattering signal (See Claim 1 rejection), 
the PIC further including a second sample waveguide (Stievater, Fig. 10, 1, Par. [0035, 0041]. For clarity also see Fig. 4C, Par. [0053], [0055]: device 100 may include multiple waveguides], thus teaches the second wave guide), integrated with the semiconductor substrate (See Claim 1 rejection), to guide a second portion of the Raman pump beam and a second portion of the fluorescence in the first direction (implicitly teaches. Also see Stievater, Par. [0008]), to excite the sample in optical communication with the second sample waveguide with the Raman pump beam via evanescent coupling, to receive a second scattering signal from the sample in response to the excitation with the second portion of the Raman pump beam, and to guide the second scattering signal in the second direction (implicitly teaches. Also see Stievater, Par. [0008]), 
wherein output waveguide guides the second scattering signal to the detector (implicitly teaches) but does not explicitly teach a fourth port and a second sample waveguide coupled to the fourth port.  

However, Sabry teaches a fourth port (Fig. 5D @ 550, port connected between 550 and 510) and a second sample waveguide coupled to the fourth port (Fig. 5D, connection between fourth port and 510). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Stievater as modified by Caron by Sabry as taught above such that the multi-port optical component includes a fourth port and a second sample waveguide coupled to the fourth port to guide a second portion of the Raman pump beam and a second portion of the fluorescence in the first direction, to excite the sample in optical communication with the second sample waveguide with the Raman pump beam via evanescent coupling, to receive a second scattering signal from the sample in response to the excitation with the second portion of the Raman pump beam, and to guide the second scattering signal in the second direction, wherein output waveguide guides the second scattering signal to the detector is accomplished in order to enable sensing of multiple classes of chemicals in order to obtain a predictable result.
Note: It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fourth port and a second sample waveguide coupled to the fourth port in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 3, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x2 directional coupler (Sabry, Fig. 5C @ 520).

Regarding Claim 4, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x2 multi-mode interferometer  (Sabry, Fig. 5C, Par. [0018, 0055]). 

Regarding Claim 9, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x1 directional coupler (Sabry, Fig. 5A, 5B @ 520).  

Regarding Claim 10, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x1 multi-mode interferometer  (Sabry, Fig. 5A, 5B, Par. [0018, 0055]).  

Regarding Claim 18, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x1 directional coupler (Sabry, Fig. 5A, 5B @ 520).  

Regarding Claim 19, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x1 multi-mode interferometer  (Sabry, Fig. 5A, 5B, Par. [0018, 0055]).

Regarding Claim 21, Stievater as modified by Caron as modified by Sabry teaches wherein the sample waveguide is a first sample waveguide that receives a first portion of the Raman pump beam and a first portion of the fluorescence, and wherein the scattering signal is a first scattering signal (See Claim 1 rejection), the method further comprising: 
guiding, via a second sample waveguide (Fig. 10, 1, Par. [0035, 0041]. For clarity also see Fig. 4C, Par. [0053, 0055]) coupled to a fourth port of the multi-port optical component (See Claim 2 rejection), a second portion of the Raman pump beam and a second portion of the fluorescence away from the fourth port (Caron, Fig. 7, illustrates 10 is away from the second port. Same technique applied to achieve the limitation); 
exciting the sample in optical communication with the second sample waveguide with the second portion of the Raman pump beam via evanescent coupling (See Claim 1 rejection. Same technique applied to achieve the limitation); 
receiving, via the second sample waveguide, a second scattering signal from the sample in response (See Claim 1 rejection. Same technique applied to achieve the limitation); 
guiding, via the second sample waveguide, toward the fourth port (See Claim 1 rejection. Same technique applied to achieve the limitation); and 
guiding, via the output waveguide coupled to the third port of the multi-port optical component, the second scattering signal to the detector (See Claim 1 rejection. Same technique applied to achieve the limitation).  
Regarding Claim 22, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x2 directional coupler (Sabry, Fig. 5C @ 520).

Regarding Claim 23, Stievater as modified by Caron as modified by Sabry teaches wherein the multi-port optical component (See Claims 1, 2 rejection) includes a 2x2 multi-mode interferometer  (Sabry, Fig. 5C, Par. [0018, 0055]).

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Stievater in view of Caron as applied to Claim 13 above and further in view of US Patent Pub. No. 2016/0258876 A1 by Al Hosani et al (hereinafter Hosani).

Regarding Claim 14, Stievater teaches wherein the PIC is a first PIC of a set of PICs coupled to the optical unit (See Claims 12, 13 rejection), the optical unit further including: 
an optical circuit to couple the light source to the multi-port optical component of each PIC (See Claims 12, 13 rejection); and 
an optical circuit to couple the detector to the output waveguide of each PIC (See Claims 12, 13 rejection) but does not explicitly teach the optical unit further including: 
an optical demultiplexer circuit and an optical multiplexer circuit; 

However, Hosani teaches the concept of an optical demultiplexer circuit and an optical multiplexer circuit (Fig. 2, Par. [0047]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Stievater as modified by Caron by Hosani as taught above such that the optical unit further including an optical demultiplexer circuit to couple the light source to the multi-port optical component of each PIC and an optical multiplexer circuit to couple the detector to the output waveguide of each PIC is accomplished in order to enable sensing of multiple classes of chemicals in order to obtain a predictable result.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877